     Case 2:19-cv-03212-SVW-GJS Document 16 Filed 05/24/19 Page 1 of 3 Page ID #:141




 1    MICHAEL N. FEUER, City Attorney (SBN 111529x)
      JAMES P. CLARK, Chief Deputy City Attorney (SBN 64780)
 2    james.p.clark@lacity.org
 3    GABRIEL S. DERMER, Supervising City Attorney (SBN 229424)
      gabriel.dermer@lacity.org
 4    BENJAMIN CHAPMAN, Deputy City Attorney (SBN 234436)
 5    benjamin.chapman@lacity.org
      200 North Main Street, 6th Floor, City Hall East
 6
      Los Angeles, California 90012
 7    Telephone Number: 213.978.7556
 8    Facsimile Number: 213.978.8214

 9    Attorneys for Defendants,
10    CITY OF LOS ANGELES, ERIC GARCETTI, and HOLLY WOLCOTT
11
                             UNITED STATES DISTRICT COURT
12
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14    NATIONAL RIFLE ASSOCIATION OF ) Case No.: 19-cv-03212-SVW-GJS
15    AMERICA; JOHN DOE,                        )
                                                ) DEFENDANTS CITY OF LOS ANGELES,
16
                         Plaintiffs,            ) ERIC GARCETTI, AND HOLLY
17    vs.                                       ) WOLCOTT’S REQUEST FOR JUDICIAL
18                                              ) NOTICE IN SUPPORT OF THEIR MOTION
      CITY OF LOS ANGELES; ERIC                 ) TO DISMISS THE COMPLAINT
19    GARCETTI, in his official capacity as     )
20    Mayor of the City of Los Angeles;         ) Date:   July 8, 2019
      HOLLY L. WOLCOTT, in her official         ) Time:   1:30 p.m.
21    capacity as City Clerk of the City of Los ) Ctrm:   10A-First Street Courthouse
22    Angeles, and DOES 1-10,                   ) Judge: Hon. Stephen V. Wilson
23
                        Defendants.
24                                                   Action Filed: 04/24/2019
25
26
27
28

                                                     1
                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MTD COMPLAINT
     Case 2:19-cv-03212-SVW-GJS Document 16 Filed 05/24/19 Page 2 of 3 Page ID #:142




 1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that in support of their motion to dismiss, Defendants
 3    City of Los Angeles (the “City”) Los Angeles Mayor Eric Garcetti, and Los Angeles City
 4    Clerk Holly Wolcott request, pursuant to Rule 201 of the Federal Rules of Evidence, that
 5    the Court take judicial notice of the following document attached to the Declaration of
 6    Benjamin Chapman (“Chapman Decl.”):
 7          Exhibit A: Section 371 of the Los Angeles City Charter, which is available
 8                     on      the      Internet    at    https://www.lacity.org/your-
                       government/government-information/city-charter-rules-and-
 9                     codes (last visited May 23, 2019).
10    I.    LEGAL STANDARD
11          In ruling on a Rule 12(b)(6) motion to dismiss, courts must consider “documents
12    incorporated into the complaint by reference, and matters of which a court may take
13    judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
14    A court may take judicial notice of matters that are capable of immediate and accurate
15    determination by resort to easily accessible sources of indisputable accuracy. (Fed. R.
16    Evid. § 201(b).) A court “shall take judicial notice if requested by a party and supplied
17    with the necessary information.” (Id. § 201(d).)
18          A.     Exhibit A Is Properly Subject To Judicial Notice Under Federal Rule
19                 Of Evidence Section 201(b).

20          Exhibit A to the Chapman Declaration is Section 371 of the Los Angeles City
21    Charter. Under Federal Rule of Evidence section 201, judicial notice may be taken of a
22    fact “not subject to reasonable dispute because it … can be accurately and readily
23    determined from sources whose accuracy cannot reasonably be questioned.” (Fed. R.
24    Evid. § 201(b)(1).) Courts routinely take judicial notice of Charter provisions, which are
25    matters of public record. See, e.g., Chew v. City & County of San Francisco, No. 13-cv-
26    05286-MEJ, 2016 U.S. Dist. LEXIS 19987, at *2 (N.D. Cal. Feb. 17, 2016) (taking judicial
27    notice of San Francisco City Charter provisions, noting “[t]he Court may take judicial
28    notice of matters of public record, including official municipal enactments, ordinances

                                                      2
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MTD COMPLAINT
     Case 2:19-cv-03212-SVW-GJS Document 16 Filed 05/24/19 Page 3 of 3 Page ID #:143




 1    and statutes”); Gallagher v. San Diego Unified Port Dist., No. 08-CV-886-IEG-RBB,
 2    2009 U.S. Dist. LEXIS 9277, at *3 n.2 (S.D. Cal. Feb. 6, 2009) (“City charters and
 3    ordinances are proper subjects for judicial notice, as they are considered within the
 4    public’s common knowledge.” (citing Fed. R. Evid. § 201)).
 5    II.   CONCLUSION
 6          For the reasons stated herein, Defendants respectfully request that the Court take
 7    judicial notice of Exhibit A, which is attached to the Chapman Declaration.
 8
 9
10     Dated: May 23, 2019                      OFFICE OF THE CITY ATTORNEY OF LOS
                                                ANGELES
11
12                                              By:
                                                      /s/ Benjamin Chapman
13                                                    Benjamin Chapman
14
15                                                    Attorneys for Defendants
                                                      CITY OF LOS ANGELES, ERIC
16                                                    GARCETTI, and HOLLY WOLCOTT
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MTD COMPLAINT
